Citation Nr: 1829130	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  09-02 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a thyroid disability, claimed as result of exposure to ionizing radiation in service.

2.  Entitlement to service connection for prostate cancer, claimed as result of exposure to ionizing radiation in service.


REPRESENTATION

Veteran represented by:	Douglas J. Rosinski, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran appeared at hearing before the undersigned in December 2013.  A transcript of the hearing is of record.



FINDINGS OF FACT

1.  The Veteran's parathyroid adenoma and hyperparathyroidism are at least as likely as not the result of exposure to ionizing radiation in service.

2.  The Veteran's prostate cancer is at least as likely as not the result of exposure to ionizing radiation in service.



CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for parathyroid adenoma and hyperparathyroidism have been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2017).

2.  The requirements for entitlement to service connection prostate cancer have been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Principles of Service Connection - Ionizing Radiation Claims

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the claimed disability was incurred during or aggravated by service without regard to the statutory presumptions and special development procedures outlined in 38 C.F.R. § 3.311.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The record establishes the Veteran has a parathyroid adenoma.  This benign tumor causes hyperparathyroidism in the Veteran's case.  Neither of these conditions is a presumptive disease associated with exposure to ionizing radiation under 38 C.F.R. § 3.309(d) or a radiogenic disease as defined in 38 C.F.R. § 3.311(b)(2).    Nevertheless, the Veteran can still establish entitlement to service connection on a direct basis under 38 C.F.R. § 3.303(d) without regard to the statutory presumptions and special development procedures outlined in 38 C.F.R. § 3.311, if the evidence otherwise shows his thyroid disability was incurred in service.  See Combee, 34 F.3d at 1043-44.

Based on the unique circumstances of this case, the Board finds the March 2013 VA opinion that weighs in favor of the claim is the most probative opinion of record.  Resolving any remaining reasonable doubt in the Veteran's favor, the Board finds service connection for parathyroid adenoma and the resulting hyperparathyroidism is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  The record also establishes the Veteran has been diagnosed as having prostate cancer.  Prostate cancer is a radiogenic disease as defined in 38 C.F.R. § 3.311(b)(2).  
The Board finds consideration of the unique circumstances of the Veteran's exposure to ionizing radiation in service combined with resolving any reasonable doubt in favor of the Veteran makes it at least as likely as not the Veteran's prostate cancer is the result of exposure to ionizing radiation in service.  Accordingly, the Board finds service connection for prostate cancer is warranted.  See Wise, 26 Vet. App. at 531.


ORDER

Entitlement to service connection for is granted.

Entitlement to service connection for prostate cancer is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


